ACCEPTED
                                                                                04-15-00401-CR
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                          11/12/2015 9:31:43 AM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

              IN THE COURT OF APPEALS
      FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                                FILED IN
                                                         4th COURT OF APPEALS
AARON GERARD RODRIGUEZ                                    SAN ANTONIO, TEXAS
                                                         11/12/15 9:31:43 AM
VS.                                               NO.   04-15-00401-CR
                                                           KEITH E. HOTTLE
                                                                 Clerk
STATE OF TEXAS


      SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, Aaron Gerard Rodriguez, and

respectfully moves the Court to extend the time for filing the Brief for

Appellant for 30 days, until December 12, 2015, and in support of said

motion would show the Court as follows:

                                   I.

      This is an appeal from a judgment adjudicating guilt, revoking

community supervision, and assessing a 20-year sentence. Appellant was

sentenced in Cause No. 2011-CR-6071, styled State of Texas v. Aaron

Gerard Rodriguez, on June 2, 2015, in the 144th District Court of Bexar

County, Texas, Hon. Lorina Rummel presiding.
                                      II.

      No motion for new trial was filed. Appellant’s notice of appeal was

timely filed on June 22, 2015.

                                      III

      The clerk’s record of the trial was filed electronically with the Court

of Appeals on July 20, 2015. The reporter’s record (2 volumes by Kay

Gittinger) was filed electronically on September 10, 2015.

       Appellant’s brief is due on November 12, 2015. This motion is

timely, pursuant to Rule 38.6(d), T.R.A.P.         One prior request for an

extension to file Appellant’s brief has been filed and granted..

                                      IV.

      Appellant requests a 30-day extension to file his brief, until December

12, 2015. During the previous month, counsel has e-filed his briefs in the

following case: (1) No. 04-15-00382-CR, Richard Salas v. State of Texas,

filed October 21, 2015, and (2) No. 04-15-00289-CR, Rodney Joe Garrett v.

State of Texas, filed on November 9, 2015. Counsel is presently working on

his brief in Nos. 04-15-00420-CR & 04-14-00421-CR, Jose Luis Garza-

Ramirez v. State of Texas. During the previous month, counsel has also filed

his response to order proposing to dismiss appeal in No. 04-15-00592-CR,

David Devan Trevino v. State of Texas, filed November 2, 2015.
                                     V.

        Extenuating Circumstances. The undersigned attorney has been the

sole appellate attorney in the Bexar County Public Defender’s Office since

September 24, 2015, when the employment of other appellate counsel in this

office ended and he assumed representation in all but two of the other

attorney’s cases. This effectively more than doubled the undersigned

counsel’s caseload, a situation which will continue until a replacement

counsel his hired. The last two briefs which the undersigned counsel filed

were from the other attorney’s caseload, and the Rodney Joe Garrett

reporter’s record consists of 12 volumes, necessitation a lengthy preparation

time.

        WHEREFORE, the Appellant requests this Court to extend the time

for filing the brief for Appellant until December 12, 2015.

                                       Respectfully submitted,

                                       /s/ Michael D. Robbins
                                       MICHAEL D. ROBBINS
                                       Assistant Public Defender
                                       Paul Elizondo Tower
                                       101 W. Nueva St., Suite 370
                                       San Antonio, Texas 78205
                                       (210) 335-0701
                                       FAX (210) 335-0707
                                       mrobbins@bexar.org
                                       Bar No. 16984600
                                       ATTORNEY FOR APPELLANT
                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and
foregoing first motion to extend time to file brief has been emailed to the
Bexar County District Attorney’s Office, Appellate Division, Paul Elizondo
Tower, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205; on
November 12, 2015.

                                     /s/ Michael D. Robbins
                                     MICHAEL D. ROBBINS
                                     Assistant Public Defender